EXHIBIT 10.01

 

              

Ambac Financial Group, Inc.

One State Street Plaza

New York, NY 10004
212.208.3443 Fax: 212.208.3131
gbienstock@ambac.com

        

Gregg L. Bienstock. Esq. Senior Vice President,

Chief Administrative Officer and Employment Counsel

   

September 18, 2008

Revised as of:

September 22, 2008

 

LOGO [g73353ambac.jpg]

   

 

Mr. John W. Uhlein, III

416 West Road

    New Canaan, CT 06840    

 

Dear John:

   

 

This agreement (the “Agreement”) sets forth our agreement concerning the terms
and conditions of the resignation of your employment from Ambac Financial Group,
Inc. (“Ambac”).

 

 

1.

 

 

Effective Date of Resignation

   

 

Your last day of employment with Ambac (the “Resignation Date”) will be February
1, 2009.

 

 

2.

 

 

Employment Period & Payments

   

 

(a)

 

 

During the period from the date of this Agreement (“Agreement Date” or “Date of
Agreement”) through the Resignation Date (the “Employment Period”), you will
continue to report to Ambac’s CEO. You will not be required to report to the
office or perform your full-time duties but will be required to provide
transition and consulting services to and on behalf of Ambac as requested by the
CEO or his designee.

   

 

(b)

 

 

During the Employment Period, you will continue to receive your regular salary
at the rate in effect as of the Date of Agreement. Such salary will be paid to
you in accordance with Ambac’s normal payroll practices and procedures.

   

 

(c)

 

 

Subject to Section 4, you will be awarded a bonus of $750,000 for the 2008
performance year (the “2008 Bonus”), to be paid

 

1



--------------------------------------------------------------------------------

LOGO [g73353ambac.jpg]

   

(d)

   Subject to Section 4, you will be paid severance in the amount of $350,000 in
consideration of your signing this Agreement. The fee will be paid within ten
business days of the date you execute this Agreement and Waiver and General
Release Agreement annexed hereto as Exhibit A.  

 

3.

 

 

Outplacement and Legal Expenses

   

 

Ambac will pay up to a total of $25,000 for (i) legal expenses in reviewing this
document and (ii) outplacement services to be provided to you until the date on
which you secure new employment. You must engage such outplacement services by
March 15, 2009 otherwise you forfeit the right to the payment arrangement set
forth in the preceding sentence. The selection of the service provider, dates
and scope of services will be as you elect, All invoices for legal fees and/or
outplacement must be made out to Ambac Financial Group, Inc., Attention: Gregg
Bienstock. All such invoices must note services for John Uhlein.

 

 

4.

 

 

Release Obligation

   

 

Ambac’s obligations under this Agreement, including its obligation to provide
you with the payments set forth in paragraphs 2 and 3, are contingent on the
execution, delivery and non-revocation of this Agreement and the Waiver and
General Release Agreement in the form set forth as Exhibit A hereto and, in
addition, the execution, delivery and non-revocation, on the Resignation Date,
of the Waiver and General Release Agreement in the form set forth as Exhibit A
hereto in respect of the period from the date you initially sign the Waiver and
General release Agreement through the Resignation Date. In the event the
agreement described in the preceding sentence is not executed and delivered, or
revoked, (a) any Option and/or RSU Award that has vested from the date hereof
through the Resignation Date will be forfeited and (b) you will be required to
reimburse Ambac the entire amount of the payments set forth in paragraphs 2 and
3 within ten business days of the revocation date.

 

 

5.

 

 

Accrued Obligations

   

 

On the Resignation Date, Ambac will pay you any unused, fully accrued vacation
as of the Resignation Date. In addition, Ambac will pay you for any unreimbursed
business expenses incurred by you for the period through the Resignation Date,
provided, that all of your reimbursable business expenses are submitted in
accordance with Ambac’s business expense reimbursement policy. Such
reimbursement(s), if any, shall be paid in accordance with Ambac’s normal
practices and procedures.

 

2



--------------------------------------------------------------------------------

LOGO [g73353ambac.jpg]

 

 

6.

 

 

Welfare Benefits

   

 

(a)    

  

 

Through January 31, 2010, you will continue be eligible to participate in all
medical, dental and prescription drug programs available to Ambac’s full-time
employees in accordance with the terms of such programs. You will be required to
make premium contributions as applicable to all full-time employees with like
coverage. If you obtain alternative coverage, you are required to advise Ambac
and terminate the Ambac coverage.

   

 

(b)

  

 

On and after February 1, 2010, you will be entitled to receive continuation
coverage under Section 4980B(f) of the Internal Revenue Code of 1986, as amended
(relating to “COBRA” coverage),

 

 

7.

 

 

Retirement Benefits

   

 

Through the Resignation Date, company-match and profit-sharing contributions
will be credited on your behalf to the Ambac Savings Incentive Plan in
accordance with the terms and conditions of such plan.

 

 

8.

 

 

Other Benefits

   

 

Ambac will pay you all vested amounts, if any, due but not previously paid to
you, pursuant to the terms of any welfare, deferred compensation or other
benefit plan as of the Resignation Date, or which by their terms extend to or
beyond the Resignation Date. Notwithstanding the foregoing, any amount due under
the Non-Qualified Savings Incentive Plan will be paid to you no sooner than six
months and one day from the Resignation Date.

 

 

9.

 

 

Stock Options and Restricted Stock Units

   

 

As of the date of this Agreement, 16,050 of the Ambac stock options that have
been granted to you by the Compensation Committee of Ambac Financial Group,
Inc.’s Board of Directors are vested. As of the Resignation Date, an additional
21,334 Ambac stock options that have been granted to you by the Compensation
Committee of Ambac Financial Group, Inc.’s Board of Directors will be vested.
You will have one year from the Resignation Date to exercise the vested stock
options. The terms of the 1997 Equity Plan as Amended and the General Terms and
Conditions of the respective stock option grants shall govern. Any vested
options not exercised within the time frame set forth above will be forfeited.
All unvested long-term compensation is forfeited.

 

3



--------------------------------------------------------------------------------

LOGO [g73353ambac.jpg]

    Restricted stock units that are vested as of the Resignation Date will be
settled within ten business days of the Resignation Date. The terms of the 1997
Equity Plan as Amended and the General Terms and Conditions of the respective
restricted stock unit grants shall govern. All unvested long-term and deferred
compensation is forfeited as is any other unvested restricted stock unit.  

 

10.

 

 

Return of Property

   

 

Any Ambac property currently in your possession and any property made available
to you in connection with your employment relationship with Ambac must be
returned to Ambac on or prior to the Resignation Date.

 

 

11.

 

 

Confidentiality

   

 

In consideration for the payments described above, you agree to the following:

   

 

(a)

  

 

Ambac (for purposes of this Section 11, Ambac refers to Ambac and all of its
affiliates) is engaged in a highly competitive business and that, in connection
with your employment, you have access to information relating to Ambac’s
business that provides Ambac with a competitive advantage, that is not generally
known by persons not employed by Ambac, and that could not easily be determined
or learned by someone outside Ambac (collectively, “Confidential Information”).
Subject to the foregoing, such Confidential Information may include, but is not
limited to, the characteristics and preferences of Ambac’s customers (as defined
below) and accounts, matters relating to information, pricing, fee and
commission structures, trading policies and procedures, trade secrets, records,
files, memoranda, documents, reports, and other written, printed or recorded
materials and data, regardless of data storage method (collectively “Documents”)
received, created, or used by you during the course of your employment and other
methods of doing business, whether or not marketed as confidential or secret. As
used herein, “Customer” shall include all clients and actively pursued
prospective clients of Ambac.

   

 

(b)

  

 

You agree that before and after the Resignation Date, you shall not, directly or
indirectly, use or disclose such Confidential Information, except as may be
necessary in the good faith performance of your duties to Ambac. You acknowledge
that all Confidential Information will remain the sole property of Ambac and all
such Confidential Information, other than intellectual knowledge, will be
returned by you to Ambac within five business days of the Resignation Date. The
terms and conditions of this Section 11 (a) and (b) are in addition to and do
not supersede or replace the terms and obligations of Ambac’s Code of Business
Conduct.

 

4



--------------------------------------------------------------------------------

   

(c)

   You further agree that from the Agreement Date through the one year
anniversary of the Resignation Date, you will not for any reason, unless Ambac
consents in writing, solicit the business of or encourage or assist any other
party in competition with Ambac to solicit any such Customer or account of Ambac
in connection with any business activities of Ambac as of the Resignation Date.
LOGO [g73353ambac.jpg]       

 

If you breach the terms of this Section 11(c), you forfeit your right to future
payments provided for herein from the date of such breach and, to the extent any
payments have been made, you agree to return all payments made pursuant to this
Resignation Agreement including, but not limited to, the gross payments provided
for in paragraphs 2 and 3. The return of the aforementioned payments must be
made within ten business days of the breach of this Section 11(c).

   

 

(d)

  

 

In view of the nature of Ambac’s business, you also acknowledge that the
restrictions contained in this Section 11 are fair, reasonable and necessary to
protect the legitimate business interests of Ambac and that Ambac will suffer
irreparable harm in the event of any actual or intended violation by you of this
paragraph. You, therefore, agree that, in the event of any actual or intended
violation by you of Section 11(b) or 11(c), Ambac shall be entitled to a court
order requiring you to cease any such violations in addition to and without
prejudice to any other rights or remedies which may be available to Ambac
through the legal system.

   

 

(e)

  

 

You shall not be deemed to be in breach of any covenant set forth in this
Resignation Agreement on the basis of any communications you may have with third
parties relating to: (i) the fact and circumstances of your employment and
resignation by/from Ambac; (ii) your job titles at Ambac; (iii) the dates of
your employment by Ambac; (iv) the responsibilities and authorities of your
positions at Ambac; (v) the nature and extent of your achievements during
employment by Ambac; (vi) the names and positions of individuals with whom you
worked during your employment at Ambac; and (vii) the restrictions on your
post-resignation date employment activities. You hereby authorize Ambac to
provide the information responsive to items (i) through (iv) and (vi) to
prospective employers.

   

 

(f)

  

 

You shall not be deemed in breach of the confidentiality obligations set forth
in this Section 11 if, compelled by legal process or court order, you are to
participate in any

 

5



--------------------------------------------------------------------------------

LOGO [g73353ambac.jpg]

       administrative, judicial or criminal investigation, probe, grand jury
proceeding or other demand for testimony, information or documentation.    

 

(g)

  

 

In the event of any breach of this paragraph 11, Ambac shall provide you with
written notice (to the address set forth on page one of this Agreement) and you
will have ten business days from the date of receipt of said written notice to
cure any curable breach. If you fail to cure any such breach or the breach is
not curable, Ambac shall be released from any obligation to make any payment to
you or on your behalf and provide any benefits under this Agreement. Ambac shall
be further entitled to pursue any and all of its remedies under the law arising
out of such breach including, but not limited to, recoupment as outlined in
Section 1l(c). In any action alleging breach of this Agreement, the prevailing
party shall be entitled to recover reasonable costs and/or attorneys’ fees
incurred to enforce this Agreement. Upon written request, you will receive
Ambac’s determination in writing regarding whether a particular activity or act
would be deemed in breach of your obligations and/or covenants under this
Resignation Agreement.

               

 

12.

 

 

Withholding

   

 

Any payments made or benefits provided to you under this Resignation Agreement
will be reduced by any applicable withholding taxes.

 

 

13.

 

 

Cooperation

   

 

(a)

  

 

You agree to make yourself available to Ambac (for purposes of this Section 12,
Ambac refers to Ambac and all of its affiliates), at reasonable times and
places, and subject to non-interference with your then employment or business
activities, to provide information to Ambac or its representatives in connection
with any matters relating to the business or affairs of Ambac, and any pending
or future governmental or regulatory investigation, civil or administrative
proceeding, litigation, arbitration or other proceeding related to the business
of Ambac during your term as an officer of Ambac or your employment with Ambac.
Ambac will reimburse you at your then daily rate of base compensation, certified
by you in writing, for any lost wages and/or reasonable out-of-pocket expenses
incurred in connection with the provision of such cooperation and assistance,
provided that Ambac’s prior written approval for such expenses have been
obtained. Such expenses will include reasonable attorney fees only in the event
representation by Ambac’s counsel is deemed, by Ambac’s counsel, to be a
conflict of interest. You agree to reasonable requests by Ambac to travel in
performing services pursuant to this Section 13(a).

 

6



--------------------------------------------------------------------------------

LOGO [g73353ambac.jpg]     (h)    To the extent you are a named party to any
action, suit or proceeding as a result of your having been an officer or
employee of Ambac or any of its affiliates, Ambac will indemnify you to the
fullest extent permitted (including payment of expenses and fees in advance of
final disposition of a proceeding) by the laws of the State of Delaware or by
the Certificate of Incorporation and By-Laws of Ambac and you shall be entitled
to the protection of any insurance policies Ambac may elect to maintain
generally for the benefit of its directors and officers (and to the extent Ambac
maintains such an insurance policy or policies, you shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage provided for any officer or director of Ambac), against all
costs, charges and expenses whatsoever incurred or sustained by you or your
legal representatives at the time such costs, charges and expenses are incurred
or sustained, in connection with such actions.  

 

14.

 

 

Entire Agreement

   

 

This Resignation Agreement sets forth the entire agreement and understanding of
the parties hereto and supersedes and replaces all prior or contemporaneous
agreements or understandings, oral or written, negotiations, or discussions
relating to the subject matter of this Resignation Agreement. This Resignation
Agreement may be amended only by written document signed by the parties hereto.

 

 

15.

 

 

Severability

   

 

In the event that any one or more of the provisions of this Resignation
Agreement shall be held invalid, illegal or unenforceable, the validity and
enforceability of the remainder of the Resignation Agreement shall not in any
way be affected or impaired thereby.

 

 

16.

 

 

Governing Law

   

 

This Resignation Agreement will be governed by, and construed in accordance
with, the laws of the State of New York.

 

 

17.

 

 

Revocation

   

 

(a)

  

 

You are required to execute and deliver the Waiver and General Release Agreement
in the form set forth as Exhibit A hereto at times heretofore set forth.

   

 

(b)

  

 

This Waiver and General Release Agreements may be revoked by you within the
7-day period described therein. In the event of

 

7



--------------------------------------------------------------------------------

LOGO [g73353ambac.jpg]        any such revocation by you, all of Ambac’s
obligations under this Resignation Agreement will terminate and be of no further
force and effect as of the date of such revocation. No such revocation by you
will be effective unless it is in writing and signed by you and received by
Ambac prior to the expiration of the Revocation Period. The revocation must be
mailed or delivered to Gregg L. Bienstock, Esq., Senior Vice President, Ambac
Financial Group, Inc., One State Street Plaza, New York, New York 10004.       
* * *        IN WITNESS WHEREOF, Ambac has executed this Resignation Agreement
as of the date first set forth above and you have executed this Resignation
Agreement as of the date set forth below (or, if you do not include a date under
your signature line, the date set forth shall be the date this Resignation
Agreement, signed by you, is received by the Ambac.

 

AMBAC FINANCIAL GROUP, INC. By:  

/s/ Gregg L. Bienstock

 

Gregg L. Bienstock

Senior Vice President

 

ACCEPTED AND AGREED: By:  

/s/ John W. Uhlein, III

  John W. Uhlein, III Date:   September 23, 2008

 

8



--------------------------------------------------------------------------------

EXHIBIT A WAIVER AND GENERAL RELEASE AGREEMENT

LOGO [g73353ambac.jpg]

      

 

This Waiver and General Release Agreement (this “Release”) is entered into as of
the date indicated on the signature page of this Release by John W. Uhlein, III
(“Executive”). Executive has been employed by Ambac Financial Group, Inc. (the
“Company”), and in connection with Executive’s resignation and for the
consideration of the payments and benefits set forth in the Agreement between
Executive and the Company dated as of September     , 2008 (the “Agreement”),
the receipt and adequacy of which are herein acknowledged Executive agrees as
follows:

 

 

1.

     General Release       

 

Executive and Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns (hereinafter collectively referred to as the
“Releasors”) hereby irrevocably and unconditionally release and forever
discharge Ambac, and any and all of its parent corporations, shareholders,
subsidiaries, divisions, affiliated and related entities, employee benefit
and/or pension plans or funds, successors and assigns, and any and all of its or
their past, present or future officers, directors, agents, stockholders,
fiduciaries, administrators, employees or assigns (whether acting as agents for
Ambac or in their individual capacities) (hereinafter collectively referred to
as the “Released Parties”), of and from any and from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have, or in the future may possess,
arising out of (i) the Executive’s employment relationship with and service as
an employee, officer or director of the Company, and the termination of such
relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Executive does not release, discharge or waive any
rights to payments and benefits provided under the Resignation Agreement that
are contingent upon the execution, delivery and non-revocation by the Executive
of this Release.

 

 

2.

     ADEA Release       

 

The Releasors hereby unconditionally release and forever discharge Ambac, its
subsidiaries and affiliates and each of their respective officers, employees,
directors, shareholders and agents from any and all Claims that the Releasors
may have arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, you hereby acknowledge and confirm the
following:

   

 

(a)

  

 

Executive was advised by Ambac in connection with his resignation to consult
with an attorney of his choice prior to signing this Release and to have such
attorney explain to you the terms of this Release, including, without
limitation, the terms relating to your release of claims arising under ADEA;

 

1



--------------------------------------------------------------------------------

   

 

(b)

  

 

Executive was given a period of not fewer than 21 days to consider the terms of
this Release and to consult with an attorney of her choosing with respect
thereto;

   

 

(c)

  

 

Executive is providing the release and discharge set forth in this Section only
in exchange for consideration in addition to anything of value to which he is
already entitled; and

LOGO [g73353ambac.jpg]    

 

(d)

   that Executive knowingly and voluntarily accept the terms of this Release.  

 

3.

 

 

No Legal Claim

   

 

(a)

  

 

Executive represents and warrants that he will not commence, maintain, prosecute
or participate in any action or proceeding of any kind (judicial or
administrative) against any of the Released Parties, arising out of any act,
omission, transaction or occurrence happening up to and including the Effective
Date (as defined below) of this Release, and has not done so as of the Effective
Date of this Release.

   

 

(b)

  

 

If Executive commences or voluntarily and affirmatively joins any legal action
against a Released Party, Executive will promptly indemnify such Released Party
for its reasonable costs and attorneys fees incurred in defending such action as
well as any monetary judgment obtained by Executive against any Released Party
in such action. If Executive is named as a party or included in a class action
against any Released Party, Executive agrees to execute a waiver of rights and
release of any such claims against Released Party.

 

 

4.

 

 

Non-Disparagement

   

 

Executive and Ambac each agree with respect to the other to refrain from making,
directly or indirectly, now or at any time in the future, whether in writing,
orally or electronically: (i) any defamatory or product disparaging comment
concerning the Executive and Ambac or any of its current or former directors,
officers, employees or share holders, or (ii) any other comment that could
reasonably be expected to be detrimental to the Executive or Ambac’s business or
financial prospects or reputation.

 

2



--------------------------------------------------------------------------------

LOGO [g73353ambac.jpg]

 

 

5.

  Continuing Obligations    

 

This Release shall not supersede any continuing obligations Executive may have
under the terms of the Resignation Agreement or any other agreement between
Executive and the Company.

 

 

6.

 

 

Governing Law

   

 

This Release will be governed by, and construed in accordance with the laws of
the State of New York.

 

 

7.

 

 

Effective Date

   

 

This Release shall not become effective until the day following the last day of
the Revocation Period (as defined below) (the “Effective Date”).

 

 

* * *

 

 

Executive shall have the right to revoke this Release during the seven-day
period (the “Revocation Period”) commencing immediately following the date
Executive signs and delivers this Release to the Company. The Revocation Period
shall expire at 5:00 p.m. New York City Time on the last day of the Revocation
Period; provided, however, that if such seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. New York City Time on the next
succeeding business day. In the event Executive revokes this Release, all
obligations of the Company under the Resignation Agreement shall terminate and
be of no further force and effect as of the date of such revocation. No such
revocation by Executive shall be effective unless it is in writing and signed by
Executive and received by the Company prior to the expiration of the Revocation
Period.

 

  By:  

/s/ John W. Uhlein III

    John W. Uhlein, III   Date:   September 23, 2008

 

3